 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTalbert Manufacturing, Inc. and United Steelwork-ers of America (AFL-CIO). Case 25-CA-10482June 26, 1980DECISION AND ORDERBY MEMBEIRS JENKINS, PENIII .O, ANDTRUESI)AI.EOn October 5, 1979, Administrative Law JudgeMarion C.Ladwig issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled limited exceptions and a supporting brief, Re-spondent filed exceptions and a supporting brief,'and the General Counsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and that at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2and conclusions3of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.4' Respondent also filed a "Motion for Leave I'o Adduce AdditionalEvidence," and, in response, the General Counsel filed a Mollon in Op-position and a Motion To Strike " Respondent seeks to reopen the recordto submit evidence purportedly showing that one of its witnesses Dalton,testified truthfully at the hearing. Based on this additional evidence, Re-spondent requests that the Board overrule the Administrative LawJudge's discrediting of Dalton. It is clear that Dalton's credibility wasplaced in issue at the hearing, and that Respondent had the opportunityto bolster her testimony at that time. In addition, it is well establishedthat the Board will not reopen a record to admit evidence which merelyattacks credibility Kenai Air Service Inc. d/b/a Kenai Ielicopters, 235NLRB 931 (1978). For these reasons, we hereby deny Respondent'smotion. In view of this resolution, we find it unnecessary to pass uponthe General Ciounsel's motion to strike.2 Reslondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F2d 362 (3d Cir. 1951) We havecarefully examined the record and find no basis for reversing his findingsI The Administrative Law Judge, in concluding that Respondent vio-lated Sec 8(a)(5) and (I) of the Act, relied. inter alia. on his finding thaton May 30, 1979, Respondent took an adamant position regarding two ofthe provisions of its contract offer (above-minimum wages and physicalexams) which it unilaterally had implemented on November 6., 1978 Al-though we agree with this finding, we disavow the Administrative LawJudge's characterization of these provisions as giving Respondent "thecontractual right to favor antiunion employees and discriminate againstunion supporters."4 The Administrative Law Judge found, and we agree, that Respond-ent violated Sec 8(aXI) of the Act by discontinuing its employee bonuspayments on November 6, 1978, and, thereafter, refusing to pay the em-ployees the amount of the bonus which had accrued from June 25, 1978The Administrative Law Judge's recommended remedy, however, doesnot provide unambiguously for the employees to be paid the bonuses duethem for the period between June 25, 1978, and November 6, 1978, aswell as for the period subsequent to November 6. Accordingly, we shallmodify the Administrative Law Judge's recommended Order250 NLRB No. 26ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Talbert Manufacturing, Inc., Rensselaer, Indiana,its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder, as so modified:1. Substitute the following for paragraph 2(c):"(c) Reinstate the employee bonus as of Novem-ber 6, 1978, and make the employees whole for anylosses suffered by them as a result of the unlawfuldiscontinuance of the bonus by paying them thebonuses which accrued during the period fromJune 25, 1978, until November 6, 1978, and the bo-nuses which would have accrued thereafter, lessany payments made for paid vacations and paidholidays, with interest thereon computed in themanner set forth in Florida Steel Corporation, 231NLRB 651 (1977)."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNoTICE To EMPLOYEESPOSTEF) BY ORDER OF THENATIONAl LABOR RELArATIONS BOARDAn Agency of the United States GovernmentWE Wll.l. NOT fail or refuse to bargain col-lectively, in good faith, with United Steel-workers of America (AFL-CIO) as the exclu-sive representative of our employees in the ap-propriate unit described below.WE WILL NOT unlawfully discontinue theemployee bonus or make other changes inwages, benefits, and working conditions with-out offering to bargain with the Union aboutthem.WE WILl NOT discontinue the bonus be-cause you voted for the Union.WE WIL. NOT tell you we stopped thebonus because of your union vote.WE WILL NOT tell you we are determinednot to have a union in the plant or that wewill not bargain in good faith.WE WILL NOT suggest that you file a decer-tification petition or form an employee com-mittee to bargain with us.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem under Section 7 of the Act.174 TALBERT MANUFACTURING INCWF WIL. , upon request, bargain in goodfaith with United Steelworkers of America(AFL-CIO) as the exclusive representative ofour production and maintenance employees,including draftsmen, truckdrivers, and serviceemployees, for at least 8 months and put inwriting and sign any agreement reached.WE WII.L, upon application, reinstate strik-ing employees to their former or substantiallyequivalent positions, without prejudice to theirseniority and other rights and privileges, dis-missing persons hired on or after April 23,1979, if necessary to make room for them, andgive them backpay and interest if they are nottimely reinstated.WE WIL. reinstate the employee bonus as ofNovember 6, 1978, and WE WILl make ouremployees whole for any losses suffered as aresult of the unlawful discontinuance of thebonus by paying the bonuses which accruedduring the period from June 25, 1978, untilNovember 6, 1978, and the bonuses whichwould have accrued thereafter, less any pay-ments made for paid vacations and paid holi-days, with interest.WE WILL, upon request of the Union, with-draw the articles to which the Union objectsin our proposal we put into effect, and also re-instate the cost-of-living raises if the Union re-quests us to do so.TALBERT MANUFACTURING, INC.DECISIONSTATEMENT OF THE CASEMARION C. LADWIG, Administrative Law Judge: Thiscase was heard at Rensselaer, Indiana, on June 13-15,1979. The charge was filed by the Union on December29, 1978,' and the complaint was issued on February 28.This proceeding primarily involves a question of wheth-er the Company precipitated an unfair labor practicestrike by engaging in bad-faith bargaining, by discontinu-ing an employee bonus and making other unilateralchanges in wages and working conditions to underminethe certified Union, and by committing other unfair laborpractices. The specific issues are whether the Company,the Respondent, (a) in order to undermine the Union anddestroy its majority, coerced employees by threateningplant closure, by telling employees that the bonus pay-ments were discontinued because they voted for theUnion, by implying that it would not bargain in goodfaith by stating that it would stall bargaining until theend of the certification year, and by suggesting that em-ployees file a decertification petition and form their ownemployee committee; (b) unlawfully discontinued theI All dates are from June I978 through May 1979 unless otherwise in-dicatedemployee bonus; and (c) engaged in bad-faith bargainingand unlawfully made unilateral changes in wages andworking conditions, thereby causing an unfair labor prac-tice strike, in violation of Section 8(a)(1), (3), and (5) ofthe National Labor Relations Act.Upon the entire record, including my observation ofthe demeanor of the witnesses, and after due considera-tion of the briefs filed by the General Counsel and theCompany, I make the following:FINDINGS OF FACTI. JURISI)ICTIONThe Company, an Indiana corporation, is engaged inthe manufacture of low boy trailers and related productsat its plant in Rensselaer, Indiana, where it annually sellsproducts with a gross value exceeding $500,000 and shipsproducts valued in excess of $50,000 directly to custom-ers located outside the State. The Company admits, and Ifind, that it is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, and thatthe Union is a labor organization within the meaning ofSection 2(5) of the Act.Ii. Al.L EGEDI UNFAIR L ABOR PRACTICESA. Initial BargainingOn June 30, a majority of the Company's approximate-ly 55 production and maintenance employees voted forrepresentation by the Union, which was certified on July11 in a unit of "All production and maintenance employ-ees, including all draftsmen, all truck drivers and allservice employees of the Employer employed at itsRensselaer, Indiana facility, but excluding all office cleri-cal employees, all professional employees, guards and allsupervisors as defined in the Act."On August 29 the Union presented the Company withits proposal and the Company supplied the Union withcertain requested documents. They agreed to defer bar-gaining on economic issues until contract language issueswere resolved. On September 26 when the Companypresented its proposal, they began bargaining from it.Upon reaching the second article in the proposal and no-ticing that the Company had omitted the union-shop pro-vision sought in the Union's proposal, the Union took thefirm position that "a type of union security had to be inthis agreement sometime somewhere." The Companysaid at the present time their position was that "therewould not be any union security within the agreement."Bargaining continued.After 3 days of bargaining, on September 26 and 29and October 6, considerable progress had been made inthe negotiation of 7 of 19 articles in the Company's pro-posal. The Union informed the Company of a unionmembership meeting scheduled for noon on Saturday,November 4, to vote on an agreement, and the Companyand the Union agreed to negotiate on October 12, 24, 25,and 31 and on November I, 2, and 3 to reach an agree-ment by that time. Near the end of the October 6 meet-ing, Attorney Jack Rogers, the Company's spokesman,suggested that at the October 12 bargaining session, they175 DECISIONS OF NATIONAL LABOR RELATIONS BOARD"start hammering out the hours of work and overtime aswe had the seniority section because it was a very, veryimportant issue to both parties." (He was referring to theissue of mandatory overtime.) After a short caucus withthe union committee, Staff Representative Russell Dol-lard, the Union's spokesman, responded that "we weresure we could work out the hours of work and overtimeif they would consider while we [were] apart the possi-bility of changing their position on union security." TheCompany agreed to reconsider its position.Following this October 6 meeting, Representative Dol-lard telephoned Commissioner Robert Altemose, theFederal mediator assigned to the case, and told him, "Ididn't think we would need him because I thought wehad finally got it off center and we was going to moveright down the line in these negotiations."B. Company's Breaking Off NegotiationsI. Continued dispute over union activityOn October 12, the Company refused to change its po-sition on union security; the Union maintained its firmposition on that issue; and the Company withdrew frombargaining-despite the progress being made in negotiat-ing other issues.At the beginning of the October 12 bargaining session,Company Attorney Rogers announced that the Company"had not changed their position on union security andthere would not be a union security clause in the con-tract." Staff Representative Dollard responded that hethought this was a "damned shame," when the Unionwas willing to do everything it could on the hours ofwork and overtime provisions, for the Company to "takethat type of position at the present time in an attempt tobreak down these negotiations." Dollard stated it was theposition of the International that there would not be acontract signed without a type of union-security clause,whether it would be "on November the 4th this year,next year, ten years from now." Rogers asked if thismeant that even if they negotiated a complete contract,including economics, to be submitted for a vote on No-vember 4, the Union would still ask the employees toturn it down unless it had a union-security clause in it.Dollard responded yes, but that he "would go ahead andnegotiate as time went on in hopes he could get it set-tled." Rogers asked, "Russ, are you saying that we are atan impasse?" Dollard answered, "I don't know what inhell you would call it."At that point the Company took a short recess. Uponreturning to the room, Attorney Rogers asked if it wouldbe all right if the Company would send the Union acopy of the Company's complete contract proposal-in-cluding other economic provisions-and as Staff Repre-sentative Dollard credibly testified, he answered, "Jack,you do what the hell ever you want to do, we havemeetings scheduled, we are prepared to meet with youany hour of the day or night clear up until we takesomething to the employees on November the 4th at 12noon." (Terri Dalton, the secretary whom Vice Presi-dent Jack Kellogg brought to the negotiating sessions totake notes, was the only defense witness who testifiedabout the October 12 session. Corroborating testimonyby Dollard and by Union Committeemen Ronald Barlowand James Wiley that the Union was seeking further ne-gotiations, Dalton conceded that Dollard told Rogers"he was willing to negotiate on all the other items," that"he did want to finish discussing the other ones," andthat "he would continue to bargain in good faith despiteMr. Rogers' answer" about union security.) Notwith-standing the Union's desire to continue with the sched-uled negotiations, Rogers stated that the Companywould get together a complete proposal and mail it. Dol-lard stated that he would contact the Federal mediator.Apparently as part of its defense (for breaking off ne-gotiations and later making unilateral changes), the Com-pany took the position following the October 12 meetingthat the Union requested the Company's complete orfinal offer at that meeting. Acknowledging in its briefthat "Dollard and his committee deny that the Union re-quested the Company to submit its final offer," the Com-pany cites "uncontradicted evidence" that when Attor-ney Rogers "told the Union committee he would sendthem a final offer," Respresentative Dollard replied, "Idon't care what the hell you do." (Actually, Dollard'sundisputed testimony was that Rogers "asked me wouldit be all right if we mailed you a copy of the contract,"and Dollard responded, "Jack, you do what the hell everyou want to do, we have meetings scheduled, we areprepared to meet with you any hour of the day or nightclear up until we take something to the employees onNovember the 4th at 12 noon.") The Company arguesthat this testimony (inaccurately cited) "shows that theCompany's statement that it would mail such an offer toDollard was not rejected," and therefore did not contra-dict Rogers' "expressed understanding" that the Unionwas requesting "a final offer." I find instead that it isclear from this testimony that it was the Company whichwas suggesting that it mail its proposed contract, andthat the Union made neither an implied nor expressed re-quest for the complete proposal.To further bolster its claim that the Union requestedthe proposal, the Company's brief cites the testimony ofSecretary Dalton, claiming that she testified that Dollard"instructed the Company to send them a final offer," andignoring the fact that her own notes of the meeting donot support her testimony. Although Dalton acknowl-edged on the stand that Dollard stated he wanted tofinish negotiating the remaining items, she testified thatbefore the Company's short recess, Dollard asked Rogers"to send them a final proposal," and that when the Com-pany returned to the meeting, Rogers asked Dollard if hereally wanted a final proposal and Dollard answered,"Yes, mail it." However, her typed report of the meetingmakes no mention of the Union requesting a final propos-al either before or after the company caucus, but statesthat Rogers and Vice President Kellogg "took a shortrecess and came back with the understanding that theywould get together a new contract proposal within oneweek or 10 days and mail it to Mr. Dollard." (She testi-fied that she discarded her original notes of the meetings.Even though I do not consider her written reports to beas trustworthy as her original notes would have been,the reports purport to reflect what she recalled of the176 TALBERT MANUFACTURING INC.meetings at the time she typed the reports within a dayor so, when she still had the original notes before her.)She testified, "I cannot answer why I did not" put any-thing in the notes about Dollard asking Rogers to mailhim a final proposal, although admitting, "I'm sure it wassignificant." (She did not impress me as being a candidwitness.) I credit the denials by Dollard, Barlow, andWiley, and discredit as a fabrication Dalton's testimonythat the Union requested the contract proposal.On October 16, Staff Representative Dollard tele-phoned the Federal mediator, reported to him what hadhappened on October 12, informed him of the remainingsix negotiating sessions previously scheduled to be heldbetween then and November 4, and tried to get him toarrange further negotiations. The mediator later reportedback that he had talked to Company Attorney Rogerswho had responded that the parties had agreed that theCompany would send a final offer to the Union and thatthe offer was already in the mail. As credibly testified byDollard (who appeared on the stand to be an honest wit-ness, giving his best recollection of what happened), hetold the mediator that this was not true, he had notagreed to this. Thereafter on October 31, the Union re-ceived the Company's complete proposal, which includ-ed previously omitted economic provisions. (The letterof transmittal, dated October 26, stated: "Pursuant toyour request at our meeting of October 12, 1978, I amsending you a complete contract proposal on behalf ofthe Company." Secretary Dalton acknowledged that atthe next negotiating meeting on January 23, Dollard"made the statement to the federal mediator that he hadnot requested [the Company's] proposal be mailed." Herreport of that meeting states that Dollard said the letterattached to the Company's proposal "read he had re-quested this proposal which he now claims he did not re-quest.")On November 1 the Company sent each employee aletter and attached a five-page summary of the Compa-ny's economic proposals. The letter not only made thefalse claim that "the Union requested the Company sendthe Union a complete contract proposal," but blamed theUnion for the disruption of negotiations by implying thatthe Union had first insisted at the last negotiating sessionon October 12 that there must be a union-security provi-sion in the agreement. Ignoring the fact that there hadbeen fruitful negotiations on September 26 and 29 and onOctober 6 after the Union took the firm position near thebeginning of the negotiations that "sometime some-where" there must be such a provision in the agreement,the Company stated in the letter that "At the last meet-ing the Union took the position that they must have aUnion shop in the contract before they would have acontract." The letter stated that "you will be asked tostrike to hurt the Company financially in order to forcethe Company to force you to pay Union dues. Thisreally doesn't make much sense." The letter concludedwith the statement, "The Company believes a goodUnion doesn't need a Union shop, and a bad Uniondoesn't deserve one."At the November 4 membership meeting, the Unionreviewed the Company's entire proposal, pointed outwhich provisions were unsatisfactory as written andwhich were omitted, and explained that the economicissues had never been discussed. The membership reject-ed the proposal by a vote of 34 to 16, and voted unani-mously to authorize the International to call a strike "ifand when they felt it was necessary to do so."2. Impasse or notFrom the first day of the negotiation, the Union andthe Company took opposing positions on whether therewould or would not be a union-security provision in theagreement. Despite this unresolved dispute over thisissue, progress was made during three bargaining sessionson other issues, and an additional seven bargaining ses-sions were scheduled for reaching a complete agreementby the time of the union-imposed deadline of November4 for ratifying the agreement.When both the Company and the Union maintainedtheir positions on the union-security issue at the fourthbargaining session on October 12, and the Union statedthat it would not recommend acceptance of an agree-ment by the membership without some type of such aclause, the Company attempted to get the Union to agreethat this dispute constituted an impasse in the negotia-tions as a whole. The Union was noncommital on theeffect of the dispute, but made it clear that it wanted tocontinue negotiations in the hope that this and the re-maining issues could be settled. (I note that the Union inlater negotiations proposed a compromise through theFederal mediator, of having "flag dates" for company-identified employees who would not be required to jointhe Union for a period of time.)After a caucus, the Company asked if it would be allright for it to send the Union a complete proposal-with-out revealing that it intended, if the union membershiprejected it, to unilaterally put into effect the entire pro-posal, including economic provisions which had neverbeen presented to the Union in negotiations and whichhad never been discussed. The Union gave another non-commital response "you do what the hell ever you wantto do", but stated, "we have meetings scheduled, we areprepared to meet with you any hour of the day or nightclear up until we take something to the employees onNovember the 4th at 12 noon." The Company thenstated it would mail the proposal and broke off the nego-tiations.The Company contends that "an impassee was reachedon October 12." I disagree. This was too early in the ne-gotiations (at the beginning of the 4th of 10 scheduledmeetings) for the parties to know whether the disputeover union security resulted from a mere bargainingtactic on the opposing sides, whether the dispute couldbe resolved by trade off or other compromise in thegive-and-take atmosphere of the bargaining table, orwhether it was an irreconciliable deadlock. The Unionwas seeking some kind of union security, and differentcompromises had not been explored. Progress was beingmade on other issues, and the parties had not been put tothe test of deciding whether to undergo a strike on thisissue after an agreement had been reached on all or mostof the other issues. As held in American Federation ofTelevision and Radio Artisrts, AFL-CIO. Kansas Local177 DECISIONS OF NATIONAL LABOR RELATIONS BOARD[Taft Broadcasting Co.] v. N.L.R.B., 395 F.2d 622, 628(D.C. Cir. 1968), "It is indeed a fundamental tenet of theact that even parties who seem to be in implacable con-flict may, by meeting and discussion, forge first smalllinks and then strong bands of agreement."It is clear that the Company was endeavoring to estab-lish an impasse, by obtaining the Union's consent to theCompany's submission of a complete contract proposalas a substitute for further negotiations-without an-nouncing the Company's intention of unilaterally imple-menting the proposal without further bargaining in theevent of its rejection. However, the Union made it clearthat it sought to continue the bargaining throughout theremaining six scheduled sessions in the hope of reachingan agreement. Under these circumstances, I find that onOctober 12, when the Company withdrew from bargain-ing, the negotiations had not reached the point wherethere was "no realistic possibility that continuation of thediscussion at that time would have been fruitful." Ibid.There was therefore no impasse in the negotiations onthat date.The Company also contends that the "rejection of theCompany's final offer by employees on November 4 isalso evidence an impasse existed." It is clear howeverthat at the time, the Company did not regard its October26 contract proposal as a "final" offer. In AttorneyRogers' carefully drafted letter of transmittal (in whichhe stated that it was "Pursuant to [Staff RepresentativeDollard's] request at our meeting of October 12"),Rogers stated, "I am sending you a complete contractproposal on behalf of the Company"-without makingany reference to its being the Company's final proposal.(The Company also referred to the document as "a com-plete contract proposal"-and not as a final proposal-inits November I letter to the employees.) The proposedcontract contained a number of items which were laterdeleted or modified in negotiations. And although theunion membership voted to reject the proposal as submit-ted, they indicated their desire for further bargaining byvoting to authorize the International to call a strike "ifand when" the International felt it necessary. According-ly, I find that the Company's strategy of having theunion membership vote on the complete proposal-with-out negotiating on it with the union bargaining commit-tee-failed to establish an impasse in the negotiations.C. Precipitating an Unfair Labor Practice Strike1. Unlawful unilateral changesOn November 6 (2 days after the union membershipvoted to strike "if and when" necessary), the Companytook unilateral action which eventually led to a strike atthe plant. Without consulting the Union or offering tobargain about the economic proposals-most of whichhad been submitted to the Union for the first time fol-lowing the Company's withdrawal from negotiations onOctober 12-the Company implemented the entire Octo-ber 26 contract proposal, effective November 6.The October 26 proposal contained many nonecono-mic provisions which had not been reached in the 3 daysof bargaining. It increases two economic proposals in-cluded in the Company's first (September 26) proposal(adding two additional paid holidays to the six offeredbefore, and increasing the vacation pay). It provided forincreased insurance benefits, increasing the sickness andaccident, major medical, and pregnancy benefits. It pro-vided for across-the-board wage increases, of 40, 30, and20 cents for the next 3 years, replacing the quarterlycost-of-living increases, and made a number of changesin the classifications and wage progression. Finally, it in-cluded a provision which was most offensive to the em-ployees and which later became a major obstacle in sub-sequent negotiations. The provision read: "All bonusespreviosuly given by the Company are hereby discontin-ued."The semiannual bonus, paid on the Friday before JulyI and the Friday before Christmas, had become a part ofthe wage structure, having been paid regularly since1958. It was last paid to the bargaining-unit employeeson June 30 (the day of the election) in the amount of 13percent of each employee's gross wages for the preced-ing 6 months (from December 25, 1977, to June 24)-thelargest percentage ever paid. (The Company continuedto pay the bonus to the office personnel.)This discontinuance of the bonus, announced to theemployees on November I as being replaced by paid va-cations and paid holidays in the Company's "completecontract proposal," represented a considerable loss incompensation. The figures later supplied by the Compa-ny revealed that the June bonus, for the half year,amounted to more than the cost of the new paid holidaysand vacation for the entire year for a large majority ofthe employees. (As an example, the Company's own fig-ures, G.C. Exh. 8, show that the June bonus of UnionCommitteeman Barlow-an employee whose cost com-parison sheet was later discussed in the negotiations-amounted to $1,090.19, whereas his holiday and vacationpay would total $1,084.98 for the entire year beginningNovember 6.)As a defense for having unilaterally discontinued thebonus without any bargaining on the matter, the Compa-ny contends in its brief that its board of directors decid-ed in May 1978 to discontinue the bonus as of June 30,and that the employees were notified in June in a groupmeeting "of this decision to discontinue the bonus andreplace it with paid vacation and holidays." Concerningthis contention, Vice President Kellogg first testified thatthe decision to stop the bonuses was made "I'd say inJune," because workers were talking in June about want-ing paid vacations and paid holidays rather than thebonus. He testified that he called a meeting about the lastof June and told them "we were going to discontinue thebonus" and "in lieu of that we would pay paid vacationsand paid holidays," and "We told them we would workit out," without giving any date for doing so. He testifiedthat he was going to work out these details with theCompany's board in New York. Later he claimed that hehad heard for almost 3 months that the employeeswanted this, and that he had discussed it with the boardin New York around the first of May. He claimed thathe thought the Company had paid for the two holidays(July 4 and Labor Day) falling between June 30 and No-vember 6, but he later admitted that the Company nei-178 TALBERT MANUFACTURING INC.ther paid for any holidays nor any vacations during thisperiod.Even if Kellogg's testimony were credited, the Com-pany was required to bargain on any substitution of paidholidays and vacation for the bonus, inasmuch as no de-tails had been worked out on June 30 when the Unionwon the election. However, I find that no decision hadbeen made and announced before the election to discon-tinue the bonus. There was no mention of such a priordecision or announcement when the Company informedthe employees on November 1 that "The Company pro-poses to go to a system of paid vacations and paid holi-days and discontinue the old bonus system, which waspaid in lieu of paid vacations and holidays." Jack Miller,the Company's president, was obviously unaware of anysuch decision or announcement to discontinue the bonusas of June 30. It is undisputed that when the Company'sfailure to pay the bonus for the period of 4 months and 2weeks preceding November 6 was brought to Miller's at-tention in January, he called a meeting of the employeesand told them that if this were an error on the Compa-ny's part, the Company would pay it. (Kellogg's state-ments to the employees about a week later, that thebonus was not due, are discussed below.) Moreover theevidence shows that Kellogg himself was not aware inJune that a decision had been made to discontinue thebonus. As credibly testified by employee J. C. Minix(whom the Company did not cross examine), he askedKellogg about the third week in June if he was eligibleto receive a bonus from March 16, 1978, when he wasemployed. Kellogg answered yes, that he would get onlya certain amount (later computed to be $450) for thetime since March 16, but he would get a bonus in De-cember for the next full 6 months. Neither Minix norGeneral Counsel witnesses Barlow and Wiley wereaware of any announcement in June that the bonuswould be discontinued. (Foreman Gerald Losh gavesuch conflicting testimony about what and when Kelloggtold employees about the discontinuance of the bonusthat I consider his testimony untrustworthy. After firsttestifying that Kellogg held a meeting in January andcorrected what Miller had told the employees, he latertestified that there was not a meeting in January: that itwas in April or May when Kellogg announced the dis-continuance of the bonus, that Miller's meeting with theemployees was the last of May or first of June, and thatKellogg talked to the employees twice about the bonus,the first time in April or May and the other time inJune-contrary to Kellogg's version of what happened.)I discredit Kellogg's claim that a decision was made andannounced before the election that the bonus would bediscontinued, and find that his testimony was fabricated.(From his demeanor on the stand, he appeared to bewilling to give whatever testimony would support theCompany's cause. I also note that he gave most dubioustestimony about the discretionary nature of the bonus.He claim that the bonus was not based on "whether thecompany made any profit ...it was based on how thefellows worked" and was "at the company's discretionhow much it amounted to"-although admitting thatevery employee received the same percentage.)Thus on November 6 the Company unilaterally grant-ed wage increases (replacing the quarterly cost-of-livingraises) and increased insurance benefits never offered tothe Union at the bargaining table, unilaterally increasedtwo benefits previously offered to the Union (raising thenumber of paid holidays from six to eight and grantingmore vacation pay), and unilaterally eliminated the semi-annual bonus (substituting paid holidays and vacations ata substantially lower cost). It also implemented manyproposed noneconomic provisions which had not beenreached in the 3 days of bargaining.Having found that there was no impasse in bargainingeither on October 12 when the Company broke off nego-tiations or on November 6 when the Company imple-mented its complete contract proposal which was sub-mitted after the breaking off of negotiations, I find itclear that the Company was not bargaining in good faith.As held in Taft Broadcasting Co.. WDAF AM-FM TV,163 NLRB 475, 478 (1967), "An employer violates hisduty to bargain if, when negotiations are ...in prog-ress, he unilaterally institutes changes in existing termsand conditions of employment." The Supreme Courtheld in N.L.R.B. v. Benne Katz, etc., d/b/a WilliamsburgSteel Products Co., 369 U.S. 736, 743, 745, 747 (1962):We hold that an employer's unilateral change inconditions of employment under negotiation is simi-larly a violation of § 8(a)(5), for it is a circumven-tion of the duty to negotiate which frustrates theobjectives of § 8(a)(5) ....It is clear at a glance that the automatic wage in-crease system which was instituted unilaterally wasconsiderably more generous than that which hadshortly theretofore been offered to and rejected bythe union. Such action conclusively manifested badfaith in the negotiations, Labor Board v. Crompton-Highland Mills, 337 U.S. 217 [where the employerwas required to cease and desist from "takingaction, without prior consultation with the author-ized collective-bargaining representative of the em-ployees, with respect to general rates of pay whichare substantially different from, or greater than, anywhich the employer has proposed during its negoti-ations with such representative"] ....Unilateral action by an employer without prior dis-cussion with the union does amount to a refusal tonegotiate about the affected conditions of employ-ment under negotiation, and must of necessity ob-struct bargaining, contrary to the congressionalpolicy. It will often disclose an unwillingness toagree with the union.However, even assuming that there was an impasse inbargaining both on October 12 and on November 6, 1find that the Company violated its duty to bargain. TheCompany was implementing a wage increase and other179 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbenefits never offered to the Union at the bargainingtable, and was discontinuing the large employee bonuswithout any hint in negotiations that it intended to do so.As held by the Supreme Court, "even after an impasse isreached [an employer] has no license to grant wage in-creases greater than any he has ever offered the union atthe bargaining table, such action is necessarily inconsist-ent with a sincere desire to conclude an agreement withthe union." (Emphasis supplied.) Benne Katz, supra at745. 1 find that the unilateral increases in wages andbenefits never "offered the union at the bargaining table"and also the unilateral discontinuance of the bonus with-out any negotiations with the Union concerning it, were"necessarily inconsistent with a sincere desire to con-clude an agreement with the union." Ibid.Thus I find that whether or not there was an impassein bargaining, the Company was acting in bad faith whenit unilaterally implemented its October 26 proposal with-out bargaining with the Union about it. After consideringall of the circumstances, I find that the Company wasmotivated by a desire to frustrate collective bargaining,to undermine the Union, and to destroy its majority. Itherefore find that by unilaterally discontinuing the em-ployee bonus and by making the other unilateral changesin wages and working conditions, the Company in badfaith violated its duty to bargain, thereby violating Sec-tion 8(a)(5) and (1) of the Act.2. Other evidence of bad faithAbout Monday, November 6, Staff RepresentativeDollard contacted the Federal mediator, advised himthat the Union was not on strike, and "told him we areready to meet with the company at any point in time."Thereafter, Dollard had "numerous" conversations withthe mediator, "attempting to get back to the table and re-solving our dispute." Finally, after the charge herein wasfiled on December 29, the mediator was able to set upanother bargaining session on January 23.Meanwhile, the Company further revealed its motiva-tion. In early January (about 2 months after the Compa-ny withdrew from bargaining), employee Minix was talk-ing at the time clock with Vice President Kellogg abouthaving a union in the plant. Minix said, "If we had aunion in here this place would be different altogether.We need some way to organize the place. We've got toomany jealous men in here." Kellogg responded that heagreed in some respects but stated, "From what I can seeand what I know ...there ain't going to be a union inhere." Minix said "No?" and Kellogg responded, "No,from what I can find out they've got to have a closedshop and we have as many as 15 men that's already quithere and if I can stall this off until June of this year wewill get another election" and "the union would bevoted out." (When testifying, Minix appeared to be anhonest, forthright witness. As mentioned above, theCompany did not cross-examine him. Kellogg admittedhaving the conversation with Minix, but claimed that hetold Minix "if we had an election today instead of lastJune we could have won it" because "we have had 15employees that's left since the last election." He deniedsaying anything about stringing it out to June or havingan election then. Finding Minix to be the more crediblewitness, I credit his version of the conversation.) I findthat Kellogg's statements to Minix revealed that theCompany intended to stall the negotiations, withoutgood-faith bargaining, until June and that it was deter-mined not to have the Union in the plant. I thereforefind that these statements were coercive and violatedSection 8(a)(1) of the Act. I also find that the statementstend to confirm the Company's bad faith in unilaterallyimplementing its contract proposal on November 6 with-out bargaining, in order to undermine the Union.It was later in January when employee Minix spoke toPresident Miller about "a lot of fellows" having expectedto receive that part of the bonus (4 months and 2 weeks)which accrued before it was discontinued on November6. Miller called a meeting of the employees and "said ifwe owe you, it will take us two weeks to pay you."About a week later, though, Vice President Kelloggcalled a meeting, denied that the Company owed the em-ployees a bonus, and said, "From the way I look at itand the way I understand, when you fellows voted theunion in ...June the 30th, everything went down thedrain or it's a whole new ball game," or something tothat effect. (Committeeman Wiley recalled that Kelloggsaid "the bonus had been discontinued as of June 30 andas of that time it was a whole new ball game." Commit-teeman Barlow also recalled that Kellogg stated that thebonus "was stopped on June 30," but thought that headded, "when we voted to put the present plan intoeffect on November 4." Foreman Losh first testified thatKellogg told the employees in January that "the bonuswas discontinued as of June 30," and that he did notthink Kellogg said anything else. Later he denied thatthere was such a meeting in January. Kellogg, in turn,claimed that he merely stated that the bonus was discon-tinued in June and would not be paid. Minix appeared tohave the best recollection what was said.) I find thatwhen Kellogg told the employees that "when you fel-lows voted the union in ...it's a whole new ballgame," he was making it clear that the Company discon-tinued the bonus payments because they voted for theUnion in the Board election. I therefore find that thestatement was coercive and violated Section 8(a)(l) ofthe Act. I also find that the Company's discontinuance ofthe bonus on November 6, effective June 30, was in re-prisal for the employees voting for the Union and violat-ed Section 8(a)(3) and (1) of the Act. I further find thatthe discontinuance of the bonus and Kellogg's linking thediscontinuance to the employees' vote for the Unionwere parts of the Company's campaign to undermine theUnion and destroy its majority.Also in January (before the renewed negotiations onJanuary 23), Vice President Kellogg was talking to Com-mitteeman Wiley in the shop about the Company elimi-nating the bonus on November 6 and substituting paidholidays and vacations (at a substantial loss to the shopemployee). Wiley raised the subject by commenting "Ididn't think much" of Kellogg's (November 6) contract.As Wiley credibly testified, Kellogg responded, "I knowit hurt the boys out here in the shop but we can wait tillJune 30, get a decertification vote and go up and negoti-ate our own contract." (Kellogg admitted telling Wiley180 TAI BERT MANUFACTURING INC.he had heard a lot of comments from both sides concern-ing employees wanting vacation pay and holiday-ratherthan the bonus-but claimed he merely told Wiley "itwill probably all come out in the wash anyway," anddenied saying anything about a decertification petition orabout the employees having a committee bargaining ontheir own.) I find that Kellogg's statements made it clearto this union committeeman that the Company was sug-gesting that the employees wait and file a decertificationpetition, and then form their own employee committee tobargain with the Company. I therefore find that thestatements were coercive and violated Section 8(a)(l) ofthe Act. I find that the statements not only revealed theCompany's motivation for unilaterally discontinuing thebonus (hurting the employees financially and turningthem against the Union), but also revealed the Compa-ny's determination not to reach an agreement with theUnion.The General Counsel contends that Foreman Losh co-ercively told employee Harry McCorkel in late Octoberthat it would not do the employees any good to strikebecause the employees would be without anything andthe plant would be closed. However, after so testifying,mcCorkel (who did not appear to have a clear memoryof what was said) later testified that it was a fellow em-ployee who made such a statement, in Losh's presence. Iagree with the Company that "it cannot be found as amatter of established fact that Losh made an unlawfulthreat to McCorkel." I shall therefore dismiss this allega-tion in the complaint.3. Unproductive prestrike negotiationsThe elimination of the employee bonus, as well as theother unilateral change implemented by the Company onNovember 6, clearly obstructed the bargaining.January 23 meeting. Much of the time in this meetingwas spent discussing what happened to the bonus moneyand what was the effect of the other economic changesmade by the Company on November 6. The Companyincorrectly asserted that all of the bonus money had beentransferred into the payments for vacations and holidays;it stated that the cost-of-living payments had gone intothe general wage increase. Finally, after considerable dis-cussion, the Company agreed to figure an individual costcomparison sheet for each employee, showing where theCompany put the money under its November 6 imple-mented proposal and what each employee would receive.The Company stated that preparing these sheets wouldtake "at least two weeks," but gave the Union no indica-tion that the negotiations would thereby be delayed over2-1/2 months.On March 12, about 7 weeks later, the Companymailed the individual cost comparison sheets (G.C. Exh.8) for 41 employees to the federal mediator, but not tothe Union. The Union received them about March 22.April 11 meeting. The Company and the Union begandiscussing the cost comparison sheets. The Union point-ed out that in figuring the employee earnings for theyear preceding November 6, the Company had omittedthe bonus which had accrued from June 25 to November6 when the Company discontinued the bonus. (The effectwas twofold. The omission reduced the earnings of thispreceding year by a large amount, thereby inflating thecomputed gain per hour in the year following November6. Also, it concealed the extent of the excess in cost ofthe bonus earned during the preceding year over the costof the holidays and vacations in the following year. Evenso, as mentioned above, the sheets showed that for alarge majority of the 41 employees, the June bonus--forthe first half of 1978-amounted to more than the cost ofthe holidays and vacations for the entire following year.)The Union asked that the Company justify what hap-pened to the bonus for that 4 months and 2 weeks but, asRepresentative Dollard credibly testified, "We still don'thave answers yet today what happened to that money."Company Attorney Rogers merely explained that "it's allfigured in there."After discussing these cost comparison sheets and theNovember 6 economic changes at length, the Union fur-nished the Company with a list of 25 items to which itobjected in the Company's November 6 implementedproposal, plus other omitted items. (Dollard recalled thatthis occurred on March 30, but secretary Dalton's typedreports show that there was no March 30 meeting andthat the April 11 meeting was divided into two parts.)They discussed each of these items-all of which had al-ready been put into effect-but were able to reach agree-ment on only some minor matters. The Union sought therestoration of the bonus, but the Company refused.Company Attorney Rogers did not have his appoint-ment calendar with him, so the Federal mediator wasunable during the meeting to schedule another session tocontinue the negotiations. It was agreed that the media-tor would telephone Rogers 2 days later, on April 13, fora meeting date.4. Calling of April 23 strikeAfter the company representative left the April 11meeting, the union committee met and decided that theywere not "getting anywhere" in the negotiations.The Federal mediator had been able to schedule onlytwo negotiating sessions in over 5 months, since theunion membership voted on November 4 not to strikewithout further negotiations (by voting to authorize theInternational to call a strike "if and when" necessary).Since that vote, the Company on November 6 had uni-laterally implemented its October 26 proposal which ithad not discussed with the Union in negotiations. De-spite the fact that the Company on November 6 discon-tinued the employees' large semiannual bonus (whichwas 13 percent of the gross wages when last paid inJune), and substituted paid holidays and vacations whichcost the Company less than half as much for a large ma-jority of the employees, the Union still did not strike im-mediately but had numerous conversations with the me-diator, attempting to get back to the bargaining table. InJanuary, after waiting over 2 months for the first re-sumed negotiating session, one of the union committee-men learned from Vice President Kellogg that the Com-pany was determined not to reach an agreement with theUnion, and that the Company had discontinued thebonus to hurt the employees and turn them against theUnion (Kellogg telling Committeeman Wiley, "1 know it181 I)ECISIONS OF NATIONAL LABOR RELATIONS BOARDhurt the boys out here in the shop but we can wait tilJune 30, get a decertification vote and ...negotiate ourown contract.") Also in January, Kellogg made it clearto the employees in a meeting that the Company had dis-continued the bonus in reprisal for their voting for theUnion (telling them that they were not entitled to thebonus for the 4 months and 2 weeks preceding Novem-ber 6-when the Company discontinued the bonus-be-cause "when you fellow voted the union in ... June the30th ...it's a whole new ball game.") And Kellogg ad-mitted to one employee that the Company intended tostall in the negotiations until another election could beheld (telling employee Minix that there was not "goingto be a union in here" and "if I can stall this off untilJune of this year we will get another election" and "theunion would be voted out.") There was virtually noprogress made when negotiations finally resumed on Jan-uary 23 (much time being spent discussing the terminatedbonus and where the money went); there was a furtherdelay of another 2-1/2 months in getting another negoti-ating session (after the Company took about 7 weeks-instead of the estimated "at least two weeks"-to preparethe cost comparison sheets showing the Company's ver-sion of the effect of the unilateral November 6 changesin wages and benefits); and little progress was made inthe April 11 negotiations when the Company's account-ing of the bonus money was questioned, and the Unionsucceeded in persuading the Company to recede fromthe unilaterally implemented proposal on only a fewminor matters. Although the Company's own figuresbelied the Company's contention that all of the moneyfrom the unlawfully terminated bonus had been put intopaid holidays and vacations, the Company refused to re-store the bonus. Then a further delay in the bargainingwas indicated when it was revealed that the Company'sattorney spokesman had appeared at the negotiationswithout his appointment calendar, preventing the sched-uling of another meeting to continue the long-delayednegotiations. The Federal mediator was to contact theattorney in 2 days, to determine when negotiations couldbe resumed. Meanwhile, as Staff Representative Dollardcredibly testified, the employees in the plant were "want-ing to know what the company is doing and the onlything that we can tell them is the company is draggingtheir feet and they are not doing anything."It was under these circumstances that the union com-mittee decided on April 11 that if the Company did notagree to holding another negotiating session during thefollowing week (the week of April 16), the Union wouldbegan striking on April 23. The Company did not agreeto such a meeting and the strike began.5. Contentions of the partiesThe General Counsel contends that the Company had"a calculated, preconceived plan to frustrate the bargain-ing," and that the strike was caused by its unfair laborpractices. The General Counsel cites the unlawful dis-continuance of the bonus and the refusal to pay the em-ployees the amount of the bonus which had accrued bythe time the unilateral changes were made; the state-ments made by Vice President Kellogg to employees inJanuary during the dormant contract negotiations, re-vealing the Company's bad faith in bargaining with theUnion; the Company's "stalling and dilatory tactics"; andthe positions it took at the bargaining table. He arguesthat the Company's conduct "clearly demonstrates" thatit intended to frustrate and avoid bargaining in order toundermine the Union and erode its majority, with an "il-legal aim" of forcing the employees to strike.The Company denies that it committed any unfairlabor practices and contends that all of the alleged unfairlabor practices, occurring at least 6 months past in histo-ry except for "three isolated instances" occurring over 3months prior to the strike, could not have sparked thework stoppage. The Company also argues in its brief thatit "was regularly meeting in good faith with the Union,"and "As set out in the Statement of Facts, the Employerhad made substantial concessions to the Union" prior tothe strike. (The only concession which the Companymentions in the brief as occurring between its October 12withdrawal from bargaining and the strike was the Com-pany's offer on April 11 to check off dues. However, asshown by the Company secretary's reports of the meet-ings-contrary to the wrong date recalled by Dollard-the Company made this offer on April 26, after the strikebegan.) The Company concludes that "the Union's moti-vation in striking was purely to bring economic pressureon the Company and not to protest any alleged unfairlabor practices," and that therefore there was not anunfair labor practice strike.6. Concluding findingsa. Bad-faith bargainingAs found above, when the Company on November 6unlawfully discontinued the employee bonus and madeother unilateral changes in wages and working condi-tions, it was motivated by a desire to frustrate collectivebargaining, to undermine the Union, and to destroy itsmajority. Also as found, Vice President Kellogg (on theCompany's negotiating team) further revealed the Com-pany's bad faith in bargaining when he told employees inJanuary that there was not "going to be a union in here,"that "if I can stall this off until June of this year we willget another election" and "the union would be votedout"; that the bonus was discontinued because "whenyou fellows voted the union in ..it's a whole new ballgame"; and that he knew the Company's implementedproposal (discontinuing the bonus) "hurt the boys outhere in the shop but we can wait till June 30, get a de-certification vote and ...negotiate our own contract."Then when the negotiations finally resumed, the Compa-ny's conduct indicated that the Company indeed wasstalling-both in the scheduling of bargaining sessionsand in refusing to recede from its unilaterally implement-ed proposal except for a few minor matters. I find thatwhen the strike was called, the Company was engagingin bad-faith bargaining, in violation of Section 8(a)(5) and(1) of the Act.b. Unfair labor practice strikeI further find that the Company's unlawful conductwas a major cause of the strike. The Union had deferred182 TALBERT MANUFACTURING INCstriking for over 5 months, despite the Company's un-lawful unilateral action on November 6 in terminatingthe large bonus and making other changes not discussedin negotiations, despite the Company's dilatory actions inscheduling negotiating, and despite Vice President Kel-logg's statements in January, indicating that the Compa-ny had no intention of bargaining in good faith with theUnion. Fianlly, after the Union waited until April 11 toget to the bargaining table for only a second time in theperiod of over 5 months, it became evident that theCompany was still acting in bad faith. The Company wasnot prepared to continue bargaining without furtherdelay, and was not willing-except in minor matters-torecede from its unilaterally implemented proposal. It wasunder these circumstances that the Union decided it wasnot "getting anywhere," and advised the employees thatthe Company "is dragging their feet." Although the em-ployees also hoped the strike would help settle some ofthe outstanding issues, I find that a major reason for thestrike was to protest the Company's unfair labor prac-tices and bad faith, which were precluding meaningfulbargaining. It being well established that "if an unfairlabor practice had anything to do with causing the strike,it was an unfair labor practice strike," General Driversand Helpers Union, Local 662, affiliated with the Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America [Rice Lake Creamery Compa-ny] v. N.L.R.B., 302 F.2d 908, 911 (D.C. Cir. 1962), cert.denied 371 U.S. 827, 1 find that the strike which beganon April 23 was an unfair labor practice strike from itsinception.D. Bargaining During StrikeAfter the unfair labor practice strike began on April23, the Company continued to bargain from the vantagepoint of already having in effect in the plant the discon-tinuance of the bonus and other unlawfully implementedchanges which (together with the Company's other un-lawful conduct and bad-faith bargaining) had led to thestrike. The Company was thereby maintaining the fruitsof its unlawful conduct while purporting to be bargain-ing in good faith.In this period, preceding the scheduled June hearing inthis proceeding, the Company began negotiating on aregular basis with the Union-meeting for a total of fivetimes in 5 weeks (on April 26, and May 3, 9, 17, and 30)in contrast to meeting with the Union only two times inover 5 months preceding the strike. In the first three ofthese negotiating sessions, the Company made some con-cessions in give-and-take bargaining and reached agree-ment with the Union in all except nine of the unresolvednoneconomic issues. Six of these unresolved issues (part-time and temporary employees, overtime after 8 hours,mandatory overtime, safety, above-minimum rates ofpay, and physical exams) involved provisions which theCompany had already implemented on November 6. Theremaining three issues (union security, discharge and sus-pension, and past practice-which included the economicissues of restoring the bonus and cost-of-living raises)were union-sought items omitted from the Company'sOctober 26 proposal (implemented on November 6). OnMay 17, the Union proposed the settlement of the nineunresolved issues as a package. At the last meeting onMay 30, the Company gave its response that these none-conomic issues could be worked out, except for union se-curity, paying above-minimum rates, and requiring physi-cal exams. These nine issues, plus all of the economicissues, remain unresolved.Concerning union security, the first issue on which theCompany would not yield to reach an agreement on thenine issues, the Company and the Union had maintainedtheir opposing positions since the first day of the negotia-tions, except that the Union had proposed through theFederal mediator a compromise of having "flag dates"for company-identified employees who would not be re-quired to join the Union for a period of time. Concern-ing the second issue, the company-implemented provisionthat it "may pay above these [minimum] rates if it desiresto do so," the company took the position in negotiationsthat it needed this provision in order to reward superioremployees. Concerning the third issue, the company-im-plemented provision permitting the Company to requirepresent employees to take physical exams "when there isan apparent reason," Vice President Kellogg admittedthat the only persons previously required to take physi-cal exams had been a few employees hired to drivetrucks or to do sandblasting or painting. However, hetook the position that such a provision had been initiatedby a different union in a different contract, and that itwould benefit safety.The General Counsel contends that the Company wasstill bargaining in bad faith, and was meeting and makingconcessions as a matter of necessity "to give their illegalobjective [of destroying and decertifying the Union]some guise of legitimacy." Concerning the Company's"inflexible position" on above-minimum rates and physi-cal exams, as well as union security, the General Counselcontends that these demonstrate bad-faith bargaining be-cause the procedure of paying above-minimum rates"could easily decimate the union ranks by paying thoseantiunion employees more and ultimately get rid of theUnion," and "the absence of exams for all employees forat least ten years belies" the Company's purported con-cern for employee safety. On the other hand, the Compa-ny contends that "the parties reduced the number ofunion objections to the Company's October 26 proposalfrom 27 to only 9 as of May 30," that the Company wasengaged in good-faith bargaining, and that it is clear thatthe Company "has not taken an unreasonable positionnor attempted to improperly frustrate the reaching of anagreement."As found, the Company's unilateral elimination of thelarge employee bonus and other unlawful unilateralchanges (together with the Company's bad-faith bargain-ing and other unfair labor practices) were a major causeof the April 23 strike. As recently held, "Such unilateralaction by an employer is disfavored because it detractsfrom the legitimacy of the collective bargaining processby impairing the union's ability to function effectively,and by giving the impression to members that a union ispowerless." Carpenter Sprinkler Corporation v. N.L.R.B.,605 F.2d 60, 64 (2d Cir. 1979). This disruptive effect onthe collective bargaining was aggravated by the months183 I)FtCISIONS ()F NATI()NAI. I AH()BOR RELATIONS OARDof delay in the negotiations (only two meetings in over 5months). When the Company began after the strike tomeet and negotiate on a regular basis and to make someLoncessions on noneconomic issues (but remaining ada-mant on three others) shortly before the commencementof the hearing herein, it did not counteract its unlawfulconduct. Although making some concessions, it did notrestore the status quo ante by rescinding its unlawful uni-lateral changes which had been obstructing the bargain-ing. It refused to reinstate the bonus-after having in-formed the employees directly that it would not pay thebonus which accrued from the election to November 6,making it clear to them that the Company discontinuedthe bonus payments because they voted for the Union.The vice president even informed one member of theunion negotiating team, in effect, that he knew the eli-miantion of the bonus had hurt the shop employees, butthe employees could wait until June 30 and "get a decer-tification vote and ..negotiate our own contract."Then on May 30 (I month before the anniversary of theJune 30 election), the Company took an adamant standon two of the company-implemented provisions (above-minimum wages and physical exams) which would givethe Company the contractual right to favor antiunionemployees and discriminate against union supporters.Under these circumstances and whether or not the Com-pany was unlawfully motivated in taking the inflexibleposition on union security and the two other nonecono-mic issues, I find that the Company's prior unfair laborpractices were still disrupting the collective bargaining. Ialso find that the Company's conduct during the post-strike bargaining does not demonstrate a change in itsunlawful objective of frustrating the bargaining process,undermining the Union, and destroying the Union's ma-jority.The unfair labor practice strike was still continuing atthe time of the hearing.CONCLUSIONS F01 LAWI. By discontinuing the employee bonus on November6, effective June 30, in reprisal for the employees votingfor the Union, the Company engaged in unfair laborpractices affecting commerce within the meaning of Sec-tion 8(a)(3) and (I) and Section 2(6) and (7) of the Act.2. By discontinuing the bonus and making other unilat-eral changes in wages, benefits, and other conditions ofemployment on November 6 for the purpose of frustrat-ing collective bargaining, undermining the Union, anddestroying its majority, the Company in bad faith violat-ed its duty to bargain, thereby violating Section 8(a)(5)and (I) of the Act.3. By informing employees that it discontinued thebonus payments because they voted for the Union in theJune 30 election, the Company violated Section 8(a)(1)of the Act.4. By informing an employee that it was determinednot to have the Union in the plant and that it intended tostall the negotiations until June, the Company coercivelyrevealed its refusal to bargain in good faith, thereby vio-lating Section 8(a)(1) of the Act.5. By suggesting to a member of the union negotiatingcommittee that the employees wait and file a decertifica-tion petition and then form their own employee commit-tee to bargain with it, the Company engaged in coerciveconduct in violation of Section 8(a)(1) of the Act.6. The General Counsel failed to prove that the Com-pany threatened plant closure if the employees went onstrike.7. By engaging in bad-faith bargaining before thestrike, the Company violated Section 8(a)(5) and (1) ofthe Act.8. The April 23 strike has been from its inception anunfair labor practice strike.REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I find it necessary to order theRespondent to cease and desist therefrom and to takecertain affirmative action designed to effecutate the poli-cies of the Act.On November 6, 1978, the Respondent unlawfully dis-continued the employee bonus, effective June 30, 1978,and thereafter refused to pay the employees the amountof the bonus which accrued from June 25, 1978, untilNovember 6, 1978, when the Respondent unilaterallysubstituted paid holidays and paid vacations at a substan-tially lower cost. In order to restore the status quo ante, Ifind it necessary to order the Respondent to reinstate thebonus as of November 6, 1978, until the date of this De-cision, less the bonus which had accrued on that date; topay to each employee the bonus from November 6, 1978,until the date of this Decision, less the amount paid theemployee for holidays and vacation; following this date,to continue paying employees the bonus, in lieu of theunlawfully substituting paid holidays and vacation, unlessthe Union objects or until the bonus is lawfully termiant-ed; and to make the employees whole by also adding in-terest as computed in Florida Steel Corporation, 231NLRB 651 (1977).The Respondent having also made other unlawfulchanges in wages, benefits, and working conditions byunilaterally implementing on November 6, 1978, its Oc-tober 26, 1978, contract proposal which it had not of-fered to the Union at the bargaining table, I find it neces-sary in order to remove this obstacle to bargaining, toorder the Respondent to rescind, at the request of theUnion, those articles of the October 26 proposal towhich the Union objects and also, at the request of theUnion, to reinstate the unilaterally terminated quarterlycost-of-living raises, in lieu of the unilateral 30 and 20cent general wage increases due in November 1979 andNovember 1980.As found, the Respondent has failed to bargain ingood faith since November 6, about 8 months before theend of the certification year. In order to ensure that theemployees will have the opportunity to enjoy the fullbenefits that may be derived from their selection of theUnion as their bargaining representative, I find it neces-sary to order the Respondent to bargain for at least aperiod of 8 months from the date on which the Respond-ent and the Union resume bargaining. See Mar-Jac Poul-try Company, Inc., 136 NLRB 785, 787 (1962); Burnett184 TALBERT MANUFACTURING INCConstruction Company, 149 NLRB 1419, 1421 (1964),enfd. 350 F.2d 57 (lOth Cir. 1965).As further found, the strike which began on April 23,1979, was an unfair labor practice strike from its incep-tion. The strikers therefore became unfair labor practicestrikers as of that date. Accordingly, I find it necessaryto order the Respondent to offer the strikers, upon theirunconditional applications to return to work, immediateand full reinstatement to their former jobs or, if thesejobs no longer exist, to substantially equivalent positions,without prejudice to their seniority and other rights andprivileges, dismissing, if necessary, persons hired on orafter April 23, 1979, and make the strikers whole for anyloss of earnings they may suffer as a result of Respond-ent's refusal, if any, to reinstate them in a timely fashion,by paying to each of them a sum of money equal to thatwhich each would have earned as wages during theperiod commencing 5 days after the date on which eachunconditionally offers to return to work to the date ofthe Respondent's proper offer of reinstatement, less anynet earnings during such period, with backpay and inter-est thereon to be computed in the manner prescribed inF. W. Woolworth Company, 90 NLRB 289 (1950), andFlorida Steel Corporation, 231 NLRB 651 (1977). See,generally, Isis Plumbing & Heating Co., 138 NLRB 716(1962). However, if the Respondent has already rejected,or hereafter rejects, unduly delays, or ignores any uncon-ditional offer to return to work, or attaches unlawfulconditions to its offer of reinstatment, the backpay willcommence on the date of the unconditional offer toreturn to work. Newport News Shipbuilding and Dry DockCompany, 236 NLRB 1637 (1978).Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER2The Respondent, Talbert Manufacturing, Inc., Rennse-laer, Indiana, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Failing and refusing to bargain collectively, ingood faith, with United Steelworkers of America (AFL-CIO) as the exclusive representative of its employees inthe following appropriate unit:All production and maintenance employees, includ-ing all draftsmen, all truck drivers and all serviceemployees of the Employer employed at its Rensse-laer, Indiana facility, but excluding all office clericalemployees, all professional employees, guards andsupervisors as defined in the Act.In the evernl no exceptiolr aire filed a, provided bh Sec 102 46 of IheRulec and Regulatriol, or the Naltional l abor RelIlio.r. Boa;lrd. Ihe findl-Ings, conclusoln%. and recomnlllendcd Order hcrein sihall. ai prolidcd iIllSec 102 48 of the Rules and Rcgull.lllons, he adopltd h the lBoarld indbecome its finldirlgs. conclusions, 1and ()Or r. and all ohJCCttion Iheretloshall he deemed waissed for all purposes(b) Unlawfully discontinuing the employee bonus ormaking other future unilateral changes in wages, benefits,and other conditions of employment without offering tobargain with the Union about the changes.(c) Discontinuing the employee bonus in reprisal forthe employees voting for the Union.(d) Informing employees that it discontinued the bonuspayments because they voted for the Union.(e) Informing employees that it is determined not tohave a union in the plant or that it will not bargain ingood faith.(f) Suggesting to employees that they file a decertifica-tion petition and form an employee committee to bargainwith it.(g) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights guaranteed by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Upon request, bargain in good faith with the Unionas the exclusive representative of the employees in theabove-described appropriate unit for at least 8 monthsfrom the date it resumes bargaining with the Union, andembody in a signed agreement any understandingreached.(b) Upon application, immediately reinstate the unfairlabor practice strikers and make them whole for any lossof earnings that they may have incurred as a result ofany refusal of timely reinstatement, in the manner setforth in the remedy section.(c) Reinstate the employee bonus and make the em-ployees whole for the lost earnings in the manner setforth in the remedy section.(d) Rescind, upon request of the Union, those articlesto which the Union objects in the unilaterally implement-ed October 26 proposal, and if requested by the Union,reinstate the quarterly cost-of-living raises under condi-tions set forth in the remedy section.(e) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other rec-ords necessary to analyze the amount of backpay dueunder the terms of this Order.(f) Post at its plant in Rensselaer, Indiana. copies ofthe attached notice marked "Appendix,":' Copies of saidnotice, on forms provided by the Regional Director forRegion 25, after being duly signed by Respondent's au-thorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained bNit for 60 consecutive days thereafter, in conspicuousplaces, including all places wnhere notices to cmnplo!eesare customarily posted. Reasonable steps shall he takenby Respondent to insure that said notices are not altered.defaced, or cosered by any other material:lh the c.xIt'i thai 111l~ (rdt i, cllfl h' a JldgTi l 1 o l O t ai ll tdStl;te (r', tlrl ,1' Appcl.s. l \Ili , 11i Ill h111 Itil r.IIIEu "l)[l il' I 'i()rder o 1t, NaiTlio.llnal I ih l RLItil.n,( If .Jrhrd .l.1{ I a d 1 .-1e1cd 1'illliillll [o :, Jllnigrlll ,fi l 1 1] llt ['i ll i l IH .rl .tiIl \ :lJ' UIn :llitlt llgC .Ill()rdtl of thr N llrlln I ahor RCllrl,, 1n. .1 ''1s85 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(g) Notify the Regional Director for Region 25, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.I-r IS AI SO ORDIERiED that the complaint be dismissedinsofar as it alleges violations of the Act not specificallyfound.186